09/18/2020



                                                                                  Case Number: DA 20-0238




               IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA-20-0238

 ALPS PROPERTY & CASUALTY
 INSURANCE COMPANY, d/b/a
 Attorneys Liability Protection Society,
 A Risk Retention Group,                      proposed ORDER GRANTING
                                               UNOPPOSED MOTION TO
                 Plaintiff/Appellee,           PARTICIPATE AS AMICUS
                                                          CURIAE
          v.

 KELLER, REYNOLDS, DRAKE,
 JOHNSON & GILLESPIE, P.C.,
 RICHARD GILLESPIE, BRYAN
 SANDROCK, GG&ME, LLC, a
 Montana Limited Liability Company,
 and DRAES, INC., a Montana Close
 Corporation, CHARLES JOSEPH
 SEIFERT and THOMAS Q.
 JOHNSON,

                 Defendants/Appellants.


          Pursuant to the unopposed motion by American Property Casualty Insurance

Association (“APCIA”) for leave to participate as amicus curiae in this matter, and

good cause appearing,

          IT IS HEREBY ORDERED that APCIA’s Unopposed Motion to Participate

as Amicus Curiae is GRANTED. APCIA shall file its amicus brief no later than

October 19, 2020, and shall conform to all schedules adopted by this Court.

                                                                       Electronically signed by:
3042104
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 18 2020